Citation Nr: 1033587	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from May 1984 to May 2004.  The Veteran died in 
September 2006.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating decision 
Waco, Texas, RO, which in pertinent part denied service 
connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matter on appeal.  See 
38 C.F.R. § 3.159 (2009).

To prevail on the issue of entitlement to service connection for 
the cause of the veteran's death, the evidence must show that a 
disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

If a veteran's death is not determined to be service connected, a 
surviving spouse or children may still be entitled to benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (2002), benefits are payable to 
the surviving spouse or children of a deceased veteran in the 
same manner as if the death were service connected, if the 
Veteran was either continuously rated totally disabling for ten 
or more years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22(c).  In 
January 2000, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict this basis of 
award of DIC benefits to cases where the Veteran, during his or 
her lifetime, had established a right to receive total service-
connected disability compensation for the period of time required 
by 38 U.S.C.A. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  See 38 C.F.R. § 3.22 (2009).  The regulation, 
as amended, specifically prohibits "hypothetical entitlement."  
Because the instant claim was filed after the effective date of 
this amended regulation, only actual, and not hypothetical, 
entitlement  to a total disability rating for the prescribed 
intervals  prior to death may be a basis of DIC claim under 38 
U.S.C.A. § 1318.   

At the time of his death in September 2006, the Veteran was in 
receipt of a total schedular rating based on individual 
unemployability (TDIU) since separation, effective June 1, 2004.  
Therefore, a total rating had not been in place ten or more years 
immediately preceding death or for at least five years from the 
date of the Veteran's separation from service.  Thus, the claim 
may not be granted under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
The Board must now turn to direct service connection for the 
cause of the Veteran's death as the only available means for 
granting this claim.

The Veteran's certificate of death indicates that he died in 
September 2006.  The death certificate lists the cause of his 
death as a motorcycle accident with a metal fence, with injuries 
to the head and chest.

At the time of the Veteran's death, service connection was in 
effect for all of the following:  obstructive sleep apnea at 50 
percent disabling; urinary incontinence at 20 percent disabling; 
patellofemoral pain syndrome of both knees at 10 percent 
disabling each; postoperative residuals of injuries to both 
shoulders with postoperative scar at 10 percent disabling each; 
lumbar strain at 10 percent disabling; cervical strain with 
degenerative disc disease at 10 percent disabling; strains of 
both ankles at 10 percent disabling each; atrophy of the 
posterior supraspinatus muscle at the muscular tendinous junction 
on both the right and left sides at 10 percent disabling each; 
tinnitus at 10 percent disabling; seasonal allergic rhinitis at 
10 percent disabling; hypertension at 10 percent disabling; 
migraine headaches at 10 percent disabling; and bilateral hearing 
loss, status post left tympanoplasty, and bronchitis, each 
noncompensably disabling.  All disabilities were granted service 
connection effective since separation, June 1, 2004.  As noted 
above, the Veteran was also awarded total disability resulting in 
individual unemployability (TDIU) since June 1, 2004.

The appellant's representative has argued that the RO did not 
fully develop this claim in failing to obtain any relevant police 
reports and medical records related to the Veteran's September 
2006 motorcycle accident.  Specifically, the representative 
contends that the Veteran's many service-connected disabilities 
may have contributed to causing the accident.  The Board finds 
that prior to the Board's adjudication of this claim these 
records should be obtained in order to form a more complete 
picture of the motorcycle accident that caused the Veteran's 
death and any antecedent causes.

Accordingly, the case is REMANDED for the following action:

1.  The RO should endeavor to obtain the 
complete records regarding the Veteran's 
September 2006 motorcycle accident, to 
include any police reports describing the 
circumstances of the accident, and all 
treatment records from Scott & White Hospital 
where, according to the death certificate, 
the Veteran's death occurred.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue a supplemental statement of the case 
and afford the appellant and her 
representative an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


